Locher, J.,
dissenting. CEI has provided street lighting in Cleveland and its environs for approximately 100 years. Accordingly, the majority’s determination that streetlighting is a “new service” ignores the plain meaning of R. C. 4909.18. This provision requires that the utility’s “application shall fully describe the new service* * *and shall explain how the proposed service***differs from services***presently offered or in use* * *.” (Emphasis added.) Clearly, this provision anticipates new functions not new filings.
Yet, the majority adopts the “new filing” criterion which this court articulated in Cookson Pottery v. Pub. Util. Comm. (1954), 161 Ohio St. 498. Nevertheless, Cookson was decided over 20 years before the General Assembly passed the current version of R. C. 4909.18. This court should distinguish Cookson, because the rates filed by the utility in that case were identical to those which former customers had paid. CEI’s proposed rates, on the other hand, were much higher. Indeed, CEI first proposed increased rates under the new contract. Then, CEI increased the rates again under its “new service” application. A mere application should not increase street-lighting rates, however, because CEI failed to demonstrate any difference in service.
Accordingly, I would reverse the commission’s order and remand for proceedings consistent with this opinion.